IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-28,015-04


EX PARTE NOLAN JOSEPH RODRIGUEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1978-CR-1749 IN THE 144TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.  Meyers, J. and Keasler, J. would file and set.

 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of attempted capital
murder and sentenced to twenty years' imprisonment.  The Fourth Court of Appeals affirmed his
conviction.  Rodriguez v. State, No. 04-81-185-CR (Tex. App.-San Antonio, December 22, 1982).
	In his present application, Applicant alleges that his cumulation order is improper and that
both trial counsel and appellate counsel were ineffective for failing to challenge that order.  The trial
court finds that the order is improper and recommends granting relief based on ineffective assistance
of trial counsel.
	This Court's records reflect that Applicant has filed two prior applications challenging this
conviction.   The first application was received by this Court on February 2, 1995 and was denied
on the merits in March 1995.  The second application was received by this Court on November 15,
1999 and was dismissed as subsequent in December 1999.  Applicant does not allege or show why
these claims could not have been brought in his prior writ applications.  We hold that Applicant's
claims are barred from review under Article 11.07, § 4, and therefore this application is dismissed.
Filed: May 26, 2010
Do Not Publish